Citation Nr: 0720375	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than January 4, 
2002, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania.

In May 2005, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

When the case was before the Board in July 2005, the Board 
decided the veteran's appeal.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2007, the Court issued an order 
that granted a joint motion of the parties, and remanded the 
matter to the Board for action in compliance with the motion.


REMAND

In accordance with the joint motion of the parties, the case 
is REMANDED to the RO or the Appeals Management Center (AMC) 
in Washington, D.C., for the following actions: '

1.  The AMC or the RO should send the 
veteran a letter informing him of the 
evidence necessary to substantiate his 
claim of entitlement to an earlier 
effective date for a 100 percent rating 
for PTSD, the evidence and information 
that he should submit, the evidence that 
VA will obtain on his behalf, and that 
he should submit any pertinent evidence 
in his possession.

2.  The AMC or the RO should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the AMC or the RO should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



